341 F.2d 377
FIRST SMALL BUSINESS INVESTMENT COMPANY OF LOUISIANA, Inc., Appellant,v.M. A. HOLAHAN, Trustee of Crane Clothing Company, Inc., Bankrupt, Appellee.
No. 21558.
United States Court of Appeals Fifth Circuit.
February 12, 1965.

John M. Holahan, New Orleans, La., for appellant.
Edward M. Heller, Joseph E. Friend, New Orleans, La., for appellee.
Before JONES and BROWN, Circuit Judges, and SHEEHY, District Judge.
PER CURIAM:


1
No error appearing, the judgment of the district court is


2
Affirmed.